DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 12/16/2021 has been entered.
Claims 1-3 are pending.
Claim 1 has been amended.
Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (US 2008/0207867) in view of Yoshioka (JP 2009-161900), Chen et al. (US 2005/0252626) and Rasch (WO 9963158)
Regarding Claim 1, Uehara teaches a toilet paper with three or more creped toilet paper plies (Paragraph 0061, 0064) wherein the basis weight of each ply is 10 to 40 gsm (Paragraph 0028), which overlaps the claimed range of 14.9 to 16.2 gsm. Uehara teaches the dry tensile strength in the longitudinal (machine) direction is 200 to 500 cN/ 25mm (Claim 10 of Uehara). This overlaps the claimed range of 451 to 1001 cN/ 25mm.
Uehara does not specifically teach the overall thickness of the paper or the ratio of horizontal (CD) wet/dry tensile strength.
Yoshioka teaches a three-ply toilet paper (Paragraph 0008). Yoshioka teaches each ply can range from 60 to 200 microns (Paragraph 0008), which means the total thickness for the toilet paper is 180 to 600 microns. This overlaps the claimed range of 297 to 435 microns. 
Uehara and Yoshioka do not specifically teach the ratio of the CD wet/dry ratio. 
Chen teaches bath tissue, toilet paper, that can be multi-ply (Abstract; Paragraph 0023) that has a CD wet/dry ratio of 0.20 or less. (Paragraph 0020). This overlaps the claimed range of 0.09 to 0.15.  Chen teaches this ensure good softness and strength. (Paragraph 0077, 0042). Rasch further teaches these ratios balance strength versus softness.   (Page 6-7). Thus, it would have been obvious to one with ordinary skill in the art to set the wet/dry CD ratio of Uehara to the claimed range to ensure a proper balance of softness and strength. 

Claim 2 is rejected under 35 U.S.C. 103 for being unpatentable over Uehara, Yoshioka, Chen and Rasch as applied in Claim 1, in further view of Murata (JP 2015-126771)
Regarding Claim 2 Uehara, Yoshioka, Chen and Rasch do not specifically teach the water absorption rate is less than 2.6 seconds.
Murata teaches toilet paper (Paragraph 0001), where the water absorption rate is 2 seconds or less. (Paragraph 0036). This overlaps the claimed range of less than 2.6 seconds. Murata teaches this ensures the toilet paper can be used to wipe up water and have proper water absorption without deterioration. (Paragraph 0036). Thus, it would have been obvious to one with ordinary skill in the art to set the water absorption rate of the toilet paper of Uehara, Yoshioka, Chen and Rasch to the claimed range to ensure proper water absorption of the resulting toilet paper.
Claim 3 is rejected under 35 U.S.C. 103 for being unpatentable over Uehara, Yoshioka, Chen and Rasch as applied in Claim 1, in further view of Hirasawa (US 2013/0323453).
Regarding Claim 3, Uehara, Yoshioka, Chen and Rasch do not specifically teach the water disintegration is 36 seconds or less. 
Hirasawa teaches multi-ply toilet paper (Abstract; Paragraph 0028), where the water disintegration is 80 seconds or less or 35 seconds or less. (Paragraph 0221). This overlaps the claimed range of 36 seconds or less. Hirasawa teaches this ranges ensure the toilet paper will not block the drainpipes when flushed down a toilet. (Paragraph 0221). Thus, it would have been obvious to one with ordinary skill in the art to ensure the toilet paper of Uehara, Yoshioka, Chen and Rasch have the claimed water disintegration. 
Response to Arguments
Applicant’s arguments have been fully considered, but are moot due to the new grounds of rejection necessitated by Applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781